Citation Nr: 0518633	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which service 
connection for PTSD was established.  That same month, the 
veteran's notice of disagreement with the assigned evaluation 
of his disability was received.  A statement of the case 
(SOC) was issued in March 2004 and the veteran perfected his 
appeal the following month.


FINDINGS OF FACT


1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as, or similar to a 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not been met during the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's current 30 percent disability rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine, behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A higher 50 percent disability rating contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, more than weekly panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for PTSD.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Here, an October 2002 private psychiatric evaluation report 
indicates that the veteran referred to feelings of guilt, 
trouble managing anger, and withdrawal from social contacts.  
He lived in a remote area and went into town only when 
necessary.  The report reflects that the veteran was casually 
dressed, alert, oriented, and cooperative.  His mood was 
moderately depressed; he had some anxiety, insomnia, and 
withdrawn behavior.  While the report indicates the veteran 
had an inability to relate to other people, no psychotic 
thought processes were noted upon examination and he had no 
delusions or hallucinations.  Upon examination, his recent 
and remote memory was intact and his insight and judgment 
were average.  The report shows that the veteran was twice 
divorced but that one marriage lasted 12 years while the 
other lasted 20 years.  He had two children in their 30s.  
The report also indicates that the veteran was retired but 
that when he was working, his supervisor gave him jobs where 
he worked alone as the veteran felt the supervisor, also a 
veteran, was empathetic to his problems.  The report contains 
a global assessment of functioning (GAF) score of 50, the 
upper end of the increment of scores reflective of serious 
symptoms (such as suicidal ideation) or serious impairment in 
social, occupational or school functioning (such as no 
friends) on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240,242 (1995) 
(citing the DSM-IV).  The veteran was prescribed medication 
to aid with his insomnia.

The veteran was afforded a VA examination in August 2003.  
The report shows that the veteran referred to being content 
with the solitude and isolation provided by living in the 
mountains.  He stated that he still had problems sleeping but 
he preferred to do without medication for this.  Upon 
examination, the veteran maintained good eye contact and gave 
no indication of undue anxiety or depression.  While the 
veteran indicated that he got depressed occasionally and 
referred to contemplating suicide on one occasion, the report 
shows that the veteran indicated that this suicidal ideation 
was decades before (referring to his "small children" as 
changing his mind while the evidence shows his children are 
now adults).  He was prone to angry feelings, a short fuse, 
flashbacks, and sleep problems.  The report shows that he was 
alert, oriented in all spheres, did not seem to have any 
memory deficit, and had no hallucinations or blatant 
delusions, clear and organized thought processes, fluent 
speech and adequate insight and judgment.  The report 
contains a GAF score of 53, on the lower end of the increment 
of scores reflective of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

In his January 2004 notice of disagreement, the veteran 
indicated feelings of depression, forgetfulness and 
preoccupation with past military events, mood problems, 
aggressive behavior, and nightmares.  In his April 2004 
substantive appeal, he indicated that he met the criteria for 
a 50 percent disability rating because he had problems with 
employers, panic attacks on a regular basis, lack of 
motivation, and problems with relationships (highlighting the 
fact that he had been married twice and was now single).  An 
attached lay statement submitted in support of claim 
indicates the veteran lived a sequestered, lonely life with 
little outside involvement and that the veteran had lost his 
zest for life, making feeble and half-hearted attempts to 
smile.

While both the veteran statements and the August 2003 VA 
examination report reveals the veteran's issue with anger and 
shows his PTSD symptoms affected his function in marriage and 
eventually caused him to decide to live alone, the veteran's 
overall disability picture is not of the type and degree of 
symptoms contemplated by criteria for a 50 percent disability 
rating.  The evidence does not reveal symptomotology with the 
affects of symptoms such as a flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking.  In fact, both the private examination 
report and the VA examination report contradict the veteran's 
assertions regarding memory problems.  

Additionally, while the GAF scores contained in the 
examination reports on the surface appear to show different 
degree of severity of PTSD symptoms, the Board notes that the 
GAF scores of 50 (serious symptoms) and 53 (moderate 
symptoms) are on the upper and lower end of increments of 
scores on the hypothetical continuum of mental health and 
illness and in fact.  As revealed by the similar and 
comparable objective and subjective evidence contained in the 
examination reports, the GAF scores are not reflective of a 
change in severity in the veteran's symptoms.  Moreover, 
while the veteran's GAF scores are representative of 
difficulties with functioning, the evidence as a whole does 
not reveal the type and degree of the symptoms reflective of 
occupational and social impairment with reduced reliability 
and productivity during the pendency of this appeal.

In short, the evidence of record is not reflective of the 
type and degree of PTSD symptoms that more closely 
approximates the criteria for a disability rating in excess 
of 30 percent during the pendency of this appeal, and, 
therefore, the preponderance of the evidence is against the 
veteran's increased rating claim.  As the preponderance of 
the evidence is against an increased rating at any point 
during the pendency of this appeal, a staged rating is not 
warranted.  The Board notes that the benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).

In closing, the Board will address the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2002 after receipt of his claim of entitlement to 
service connection.  The letter notified the veteran of 
elements (1),  (2) and (3), see above, for the PTSD claim.  
The letter specifically requested the veteran to send 
information identifying the necessary evidence or the 
evidence itself and thus may be considered to have been 
requested to submit any evidence in his possession, element 
(4).  See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran was again 
notified of VA's duty to assist with his claim in May 2003.

After this VCAA compliant notice, service connection was 
established for PTSD and the current issue, entitlement to an 
increased rating, was raised in the veteran's notice of 
disagreement.  As such, instead of repeat notification of 
VA's duty to assist with his claim being sent, a SOC was 
issued.  See VAOGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 
25180 (2004).  The SOC also contained the full regulatory 
provision regarding VA's duty to assist with this claim.  By 
virtue of the letters, the January 2004 rating decision, and 
the March 2004 SOC, the veteran was provided with specific 
information required for an increased rating in the instant 
case.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  In fact, his April 2004 
substantive appeal shows that he wanted his claim to be 
processed and not held for further information from him.  
Accordingly, the Board considers the notice requirements of 
the VCAA met for the issue decided herein.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in August 
2003 and the resulting report has been obtained.  See 
38 C.F.R. § 3.159(c)(4) (2004).  A private examination report 
and lay statements in support of claim have been associated 
with the claims file.  While the veteran submitted a release 
form for his treating physician, he indicated this physician 
did not treat him for PTSD.  In June 2003 correspondence, he 
indicated that he did not want his claim held for records 
from this private physician as there were no records 
pertinent to PTSD to be obtained.  While the evidence of 
record indicates that treatment for PTSD had been 
recommended, the August 2003 VA examination report shows that 
the veteran had not followed through with this 
recommendation.  As the veteran has not identified, or 
properly authorized the request of, any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


